                                       Case 3:14-cr-00175-WHA Document 1353 Filed 03/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                              UNITED STATES DISTRICT COURT

                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                Plaintiff,                         No. CR 14-175 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                        ORDER GRANTING MOTION BY
                                       COMPANY,                                        CPUC TO FILE AMICUS BRIEF
                                  14
                                                    Defendant.
                                  15

                                  16

                                  17        CPUC’s motion to file an amicus brief is GRANTED.

                                  18

                                  19       IT IS SO ORDERED.

                                  20

                                  21   Dated: March 20, 2021.

                                  22

                                  23
                                                                                         WILLIAM ALSUP
                                  24                                                     UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
